Exhibit 10.4


(LOGO) [v56609v5660901.gif]   LOAN MODIFICATION
AGREEMENT

 
     This Second Loan Modification Agreement (“Second Modification”) modifies
the Loan Agreement dated July 1, 2008 (as amended, the “Agreement”), regarding a
revolving line of credit in the maximum principal amount of $15,000,000 and a
term loan in the original principal amount of $13,500,000 (the “Facilities”),
executed by CRAFT BREWERS ALLIANCE, INC. (“Borrower”) and BANK OF AMERICA, N.A.
(“Bank”). Terms used in this Second Modification and defined in the Agreement
shall have the meaning given to such terms in the Agreement. For mutual
consideration, Borrower and Bank agree to amend the Agreement as follows:
     1. Pricing Grid in Applicable Rate Definition. The pricing grid in
Section 1.6 of the Agreement is amended as follows (with no other changes being
made to Section 1.6):

                      Applicable Rate         (in percentage points per annum)
Pricing Level   Funded Debt to EBITDA   LIBOR/IBOR +   Fee Margin: 1   ³ 3.0 to
1   2.25   0.350 2   < 3.0 to 1 but ³ 2.0 to 1   1.50   0.225 3   < 2.0 to 1  
1.25   0.200

     2. Quarterly Reporting. Section 9.2(b) of the Agreement is amended to read
as follows:
     (b) Within 45 days of the period’s end (including the last period in each
fiscal year), quarterly financial statements of the Borrower, certified and
dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.
     3. Compliance Certificates. The first phrase of Section 9.2(c) of the
Agreement, which was revised to read “With each of the financial statements
required under (a) above and with each of the financial statements required
(b) above that coincide with a fiscal quarter end,...” is changed to read
“Within the period(s) provided in (a) and (b) above,...”
     4. Asset Coverage Ratio. Section 9.4B (Asset Coverage Ratio) is deleted in
its entirety.
     5. Investments. Subsection (d) of Section 9.11 of the Agreement is
reinstated and added as follows:
     (d) Minority interests in other craft brewers up to $5,000,000 in the
aggregate, provided that after the closing of any such investment the amount
available to be drawn under the Line of Credit must exceed $2,500,000.
     6. Modification Fee. Borrower shall pay to Bank a modification fee of
$5,000 upon execution of this Second Modification.
     7. Representations and Warranties. When Borrower signs this Second
Modification, Borrower represents and warrants to Bank that: (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
Second Modification as if made on the date of this Second Modification, (c) this
Second Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this Second Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.


    - 1 -    

 



--------------------------------------------------------------------------------



 



     8. Conditions. This Second Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:
     (a) If required by Bank, evidence that the execution, delivery, and
performance by Borrower of this Second Modification and any instrument or
agreement required under this Second Modification have been duly authorized.
     (b) Payment by Borrower of the modification fee referenced in Section 6.
     (c) Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this Second Modification.
     9. Other Terms. Except as specifically amended by this Second Modification
or any prior amendment, all other terms, conditions, and definitions of the
Agreement, and all other documents, instruments, or agreements entered into with
regard to the Facilities, shall remain in full force and effect.
     10. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
     11. STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
US TO BE ENFORCEABLE.
     DATED as of June 8, 2010.

                  Bank:       Borrower:
 
                BANK OF AMERICA, N.A.       CRAFT BREWERS ALLIANCE, INC.
 
               
By
  /s/ Michael Snook       By   /s/ Terry E. Michaelson
 
               
 
  Michael Snook, Senior Vice President           Terry Michaelson, Chief
Executive Officer



SECOND MODIFICATION   - 2 -   lr/01-0071/cbai

 